Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 11/22/2022.  Claims 1-25 have been presented for examination.  Claims 1 and 21 have been amended, and new claims 26 and 27 have been added.  Claims 1-27 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-10, 14-16, 19-22, and 24-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhai (Pub. No.: 2004/0027236 A1) in view of Kurtz (Pat. No.: 3,931,723) and Kurtz (Pat. No.: 4,356,580; hereinafter Kurtz’).
1) In regard to claim 1, Zhai discloses the claimed security device for protecting items from theft (figs. 1-4), the security device comprising:
a lock (fig. 1: lock) comprising a lock housing adapted to be affixed to a first piece of a fixture, the lock housing comprising a lock mechanism (¶0199), the lock mechanism  (fig. 2: 11 and 12) comprising a motor configured to move an actuator relative to the lock housing (fig. 2: 10); and
a strike plate (fig. 2: 9),
wherein the lock mechanism is configured to receive electrical power from an electronic key for moving the actuator into engagement with the strike plate in the locked configuration (¶0031 and ¶0199),
wherein the lock mechanism is configured to receive electrical power from the electronic key for moving the actuator out of engagement with the strike plate in an unlocked configuration (¶0031 and ¶0199).
Zhai does not explicitly disclose the strike plate is configured to be affixed to a second piece of the fixture, the lock mechanism configured to lock the first piece of the fixture relative to the second piece of the fixture in a locked configuration, and the lock housing is configured to receive a portion of the strike plate when the lock housing is moved relative to the strike plate to the locked configuration.
However, Kurtz discloses it has been known for a strike plate (fig. 1: 23) to be affixed to a second piece of a fixture (fig. 1: 11), a lock mechanism (fig. 1: 39) configured to lock a first piece of the fixture (fig. 1: 10) relative to the second piece of the fixture in a locked configuration (fig. 1 shows the locking mechanism is locked to a first piece of the fixture relative to the second piece of the fixture in a locked configuration).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the device of Zhai strike plate to be configured to be affixed to a second piece of the fixture, as taught by Kurtz.
One skilled in the art would be motivated to modify Zhai as described above in order to use a known alternative technique for securing a locking device to a merchandise fixture.

Furthermore, Kurtz’ discloses it has been known for a security device lock housing to be configured to receive a portion of a strike plate when the lock housing is moved relative to the strike plate to the locked configuration (figs. 1 and 3 shows the lock housing receives a portion of the strike plate 21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to design the security device of Zhai lock housing to move relative the strike plate, as taught by Kurtz’.
One skilled in the art would be motivated to modify Zhai as described above in order to ensure the lock housing is securely couple to the strike plate. 
 
2) In regard to claim 2 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, wherein the lock mechanism is electrically passive (Zhai fig. 4 and ¶0019).

3) In regard to claim 4 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, wherein the strike plate has an opening formed therein (Kurtz fig. 1: 26), and wherein the actuator is configured to move into engagement with the opening in the locked configuration and to move out of engagement with the opening in the unlocked configuration (Kurtz fig. 1: 61).

4) In regard to claim 5 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, wherein the lock housing and the strike plate are each configured to be affixed to a cabinet, a door, a drawer, a shelf, or a two-piece locking device (Kurtz fig. 1: 10).

5) In regard to claim 6 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, wherein the lock housing and the strike plate are each configured to be affixed to the fixture without the need to provide a hole, an opening, or a recess in or through the fixture (Kurtz fig. 1 shows no hole or opening is made on the fixture).

6) In regard to claim 7 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, wherein the strike plate is configured to be affixed to the first piece of a two-piece locking device, and wherein the lock housing is configured to be affixed to the second piece of the two-piece locking device and to be operably coupled with the strike plate in the locked configuration, each of the first piece and the second piece configured to slide relative to one another (Kurtz fig. 1).

7) In regard to claim 8 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, wherein the lock housing does not comprise an internal source of electrical power or means for generating or storing potential energy for operating the lock mechanism (Zhai fig. 3).

8) In regard to claim 9 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, wherein each of the lock housing and the strike plate are affixed to the fixture with a pressure-sensitive adhesive (Kurtz fig. 3: 62).

9) In regard to claim 10 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, further comprising an electronic key configured to transfer electrical power to the lock to operate the lock mechanism in response to activation of the electronic key (Zhai fig. 3: key).

10) In regard to claim 14 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, wherein each of the lock housing and the strike plate comprises at least one engagement member configured to engage with one another in the locked configuration in response to movement of the first piece of the fixture relative to the second piece of the fixture (Kurtz col. 7, lines 26-30).

11) In regard to claim 15 (dependent on claim 14), Zhai and Kurtz further disclose the security device of Claim 14, wherein the at least one engagement member of the lock housing is configured to engage the at least one engagement member of the strike plate in response to sliding the lock housing and the strike plate relative to one another (Kurtz col. 7, lines 26-30).

12) In regard to claim 16 (dependent on claim 14), Zhai and Kurtz further disclose the security device of Claim 14, wherein the at least one engagement member of the lock housing is fixed relative to the lock housing, and wherein the at least one engagement member of the strike plate is fixed relative to the strike plate (Kurtz col. 7, lines 26-30 and fig. 1). 

13) In regard to claim 19 (dependent on claim 1), Zhai and Kurtz further disclose the security device of Claim 1, wherein the lock mechanism is configured to receive electrical power from the electronic key in response to activation of the electronic key for moving the actuator out of engagement with the strike plate (Zhai ¶0149), and wherein the lock mechanism is configured to receive electrical power from the electronic key in response to subsequently activating the electronic key for moving the actuator into engagement with the strike plate in the locked configuration (Zhai ¶0149 and Kurtz fig. 1).

14) In regard to claim 20 (dependent on claim 1), Zhai, Kurtz and Kurtz’ further disclose the security device of Claim 1, wherein the actuator is a plunger, and wherein the motor is configured to extend and retract a plunger relative to the lock housing (Kurtz fig. 1 shows the lock housing 21 and strike plate 22 have to be relative to one another in order for an engagement).

15) In regard to claim 21, claim 21 is rejected and analyzed with respect to claim 1 and the references applied.

16) In regard to claim 22 (dependent on claim 21), claim 22 is rejected and analyzed with respect to claim 6 and the references applied.

17) In regard to claim 24 (dependent on claim 21), claim 24 is rejected and analyzed with respect to claim 5 and the references applied. 

18) In regard to claim 25 (dependent on claim 21), claim 25 is rejected and analyzed with respect to claim 1 and the references applied.

19) In regard to claim 26 (dependent on claim 1), Zhai, Kurtz and Kurtz’ further disclose the security device of Claim 1, wherein the lock housing comprises at least one groove configured to receive a portion of the strike plate in the locked configuration when the lock housing is moved relative to the strike plate (Kurtz’ fig. 1).

20) In regard to claim 27 (dependent on claim 1), Zhai, Kurtz and Kurtz’ further disclose the security device of Claim 1, wherein the strike plate comprises opposed outwardly extending surfaces that are configured to be at least partially received by the lock housing in the locked configuration when the lock housing is moved relative to the strike plate (Kurtz’ fig. 1).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhai (Pub. No.: 2004/0027236 A1) in view of Kurtz (Pat. No.: 3,931,723), Kurtz (Pat. No.: 4,356,580; hereinafter Kurtz’) and further in view of Davis (Pat. No.: 6,718,806 B2).
1) In regard to claim 3 (dependent on claim 1), Zhai, Kurtz, and Kurtz’ disclose the security device of Claim 1.
 Zhai, Kurtz, and Kurtz’ do not explicitly disclose an indicator for indicating a state of the lock mechanism.
However, Davis discloses it is known to have a lock with an indicator for indicating a state of the lock mechanism (col. 11, lines 63-67 to col. 12, lines 1-4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to implement in the device of Zhai an indicator and allow the battery of the key to provide power to the indicator, as taught by Davis.
One skilled in the art would be motivated to modify Zhai as described above in order to add an additional feature which would provide indication to the user of the key that the key ahs been inserted within the lock.
 
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhai (Pub. No.: 2004/0027236 A1) in view of Kurtz (Pat. No.: 3,931,723), Kurtz (Pat. No.: 4,356,580; hereinafter Kurtz’) and further in view of Stillwagon (Pat. No.: 6,496,101 B1).
1) In regard to claim 11 (dependent on claim 10), Zhai, Kurtz, and Kurtz’ disclose the security device of Claim 10.
 Zhai, Kurtz, and Kurtz’ do not explicitly disclose the electronic key is configured to transfer electrical power to the lock by inductive transfer in response to actuating a button on the electronic key.
However, Stillwagon discloses it is known for an electronic key to be configured to transfer electrical power to a lock by inductive transfer in response to actuating a button on the electronic key (col. 3, lines 9-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to implement in the system of Zhai inductive communication between the key and locks, as taught by Stillwagon.
One skilled in the art would be motivated to modify Zhai as described above in order to avoid any potential problems of electrical contact that could result from multiple openings are avoided.
 
2) In regard to claim 12 (dependent on claim 10), Zhai, Kurtz, and Kurtz’ disclose the security device of Claim 10.
 Zhai, Kurtz, and Kurtz’ do not explicitly disclose the electronic key is programmed with a security code and is configured to communicate the security code with the lock by wireless communication, and wherein the lock mechanism is only operated if the security code of the electronic key matches the security code of the lock.
However, Stillwagon discloses it is known for an electronic key to be programmed with a security code and is configured to communicate the security code with a lock by wireless communication, and wherein a lock mechanism is only operated if the security code of the electronic key matches the security code of the lock (col. 3, lines 9-37).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to implement in the system of Zhai wireless communication between the key and locks, as taught by Stillwagon.
One skilled in the art would be motivated to modify Zhai as described above in order to avoid any potential problems of electrical contact that could result from multiple openings are avoided.

3) In regard to claim 13 (dependent on claim 12), Zhai, Kurtz, Kurtz’ and Stillwagon further disclose the security device of Claim 12, wherein the electronic key is configured to communicate the security code with the lock by infrared (IR) optical transmission (Stillwagon col. 3, lines 9-15).

Claims 17 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhai (Pub. No.: 2004/0027236 A1) in view of Kurtz (Pat. No.: 3,931,723), Kurtz (Pat. No.: 4,356,580; hereinafter Kurtz’) and further in view of Lu (Pub. No.: 2008/0196458 A1).
1) In regard to claim 17 (dependent on claim 1), Zhai, Kurtz, and Kurtz’ disclose the security device of Claim 1.
 Zhai, Kurtz, and Kurtz’ do not explicitly disclose no physical force is required to be exerted by the electronic key on the lock mechanism in order to unlock the lock mechanism.
However, Lu discloses it is known wherein no physical force is required to be exerted by the electronic key on the lock mechanism in order to unlock the lock mechanism (¶0019-¶0020 and claim 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to allow the device of Zhai to not have to apply any physical force by the key, as taught by Lu.
One skilled in the art would be motivated to modify Zhai as described above in order to provide ease of use of the security device.

2) In regard to claim 23 (dependent on claim 21), claim 23 is rejected and analyzed with respect to claim 17 and the references applied.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhai (Pub. No.: 2004/0027236 A1) in view of Kurtz (Pat. No.: 3,931,723), Kurtz (Pat. No.: 4,356,580; hereinafter Kurtz’) and further in view of Dawson (Pat. No.: 5,709,114).
1) In regard to claim 18 (dependent on claim 1), Zhai, Kurtz, and Kurtz’ disclose the security device of Claim 1.
 Zhai, Kurtz, and Kurtz’ do not explicitly disclose an electronic key having a memory, wherein the memory is configured to record an identifier for a user of the electronic key and a date and time of each activation of the electronic key. 
However, Dawson discloses it is known for an electronic key to have a memory, and the memory is configured to record an identifier for a user of the electronic key and a date and time of each activation of the electronic key (col. 5, lines 21-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to allow the key of Zhai to store date, time and user information, as taught by Dawson.
One skilled in the art would be motivated to modify Zhai as described above in order for audit trail purposes.

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684